DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  
Regarding claim 18, from which claim 20 depends, in the last paragraph of the claim, “a first and second surface” should be “a first surface and a second surface” or “first and second surfaces”.  Additionally, “a third and fourth surface” should be “a third surface and a fourth surface” or “this and fourth surfaces”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/0243241 (Istephanous).
Regarding claim 18, Istephanous discloses a method for vertebral disc repair, comprising: removing a disc (see paragraph [0035]); coupling a first plate (38) to a first vertebra (see paragraphs [0035], [0045], and [0061]); coupling a second plate (40) to a second vertebra (see paragraphs [0035], [0048], and [0062]); and inserting (see paragraph [0058]) an artificial disc (42) between the first and second plates and into a first concave opening (44) of the first plate and a second concave opening (46) of the second plate, wherein the artificial disc is between a first surface (39) and a second surface (see marked-up Fig. 4 above) of the first plate (opening 44 receives the artificial disc 42 such that part of the disc is located between the first underneath surface 39 and the second, outer surface of plate 38, see Figs. 3 and 4 and paragraph [0058]) and the artificial disc is between a third surface (see marked-up Fig. 4 above) and a fourth surface (see marked-up Fig. 4 above) of the second plate (opening 46 receives 
Regarding claim 20, Istephanous discloses wherein coupling the first plate to the first vertebra includes inserting a first bone screw (screw, see paragraphs [0045] and [0061]) through a first aperture (20/21) of the first plate and screwing the first bone screw into the first vertebra (see paragraphs [0035], [0045], and [0061]) and coupling the second plate to the second vertebra includes inserting a second bone screw (screw, see paragraphs [0048] and [0062]) through a second aperture (28/29) of the second plate and screwing the second bone screw into the second vertebra (see paragraphs [0035], [0048], and [0062]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Istephanous in view of U.S. Patent Application Publication No. 2006/0259147 (Krishna).
Regarding claims 1, 7, and 8, Istephanous discloses a vertebral disc repair apparatus (36), comprising: a first plate (38), comprising: a first surface (39) including a first concave opening (44) configured to receive an artificial disc (42); a second surface (see marked-up Fig. 4 below), wherein the first concave opening is between the first surface and the second surface (opening 44 extends between the underneath surface 39 and the outer surface, see Figs. 3 and 4), wherein the first surface and the second surface extend to each outer edge of the first plate (both the underneath surface 39 and outer surface extend to the outer edges of the first plate, see Figs. 3 and 4), and wherein the first concave opening is configured to receive the artificial disc between the first surface and the second surface of the first plate and above the first surface of the first plate (opening 44 receives the artificial disc 42 such that part of the disc is located above the first, underneath surface 39 and between the first underneath surface 39 and the second, outer surface of plate 38, see Figs. 3 and 4 and paragraph [0058]); a second plate (40) comprising: a third surface (see marked-up Fig. 4 below) including a second concave opening (46) configured to receive the artificial disc (42); a fourth surface (see marked-up Fig. 4 below), wherein the second concave opening is between the third surface and the fourth surface (opening 44 extends between the third, underneath surface and the fourth, outer surface, see Figs. 3 and 4), wherein the third surface and the fourth surface extend to each outer edge of the second plate (both the third, underneath surface and fourth, outer surface extend to the outer edges of the 


    PNG
    media_image1.png
    460
    725
    media_image1.png
    Greyscale

Istephanous discloses that the first and second plates may each have apertures (20/21 and 28/29) configured to receive bone screws (see paragraphs [0045], [0048], [0061], and [0062]), but it is unclear whether the apertures extend through both the first surface and the second surface of their respective plate (claim 1); whether a diameter of the first aperture is less than a diameter of a head of the first bone screw (claim 7); and whether the first aperture includes a countersink to receive the head of the first bone screw (claim 8).  However, Krishna discloses a vertebral disc repair apparatus (92) having first (20) and second (30) plates, wherein each of the plates have apertures (openings 42) configured to receive bone screws (43, see paragraph [0073]), wherein the apertures each extend through underneath and outer surfaces of their respective 

    PNG
    media_image2.png
    315
    765
    media_image2.png
    Greyscale

Regarding claims 4 and 5, Istephanous discloses wherein the second surface (outer bone engaging surface of plate 38) includes at least one keel that maintains the vertebral disc repair apparatus in place (see paragraphs [0048] and [0061]; at least one .
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Istephanous in view Krishna, and further in view of U.S. Patent Application Publication No. 2012/0101579 (de Villiers).
Regarding claims 2 and 3, Istephanous in view of Krishna fails to suggest wherein the first surface includes at least one tab, wherein the at least one tab maintains the artificial disc in place. However, de Villiers discloses a vertebral disc repair apparatus (27), comprising: a first plate (33) having a first surface (43) including a concave opening (47) configured to receive an artificial disc (51), wherein the first surface includes at least one tab (57), wherein the at least one tab maintains the artificial disc in place (see paragraph [0031]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the first surface of the first plate to include at least one tab engageable with a recess of the disc as suggested de Villiers in order to facilitate retaining the disc between the first and second plates (see de Villiers, paragraph [0031]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Istephanous in view Krishna, and further in view of U.S. Patent Application Publication No. 2012/0143336 (Aflatoon).
Alternatively regarding claims 7 and 8, Aflatoon discloses a dynamic interbody cage system (1/8), wherein a portion (8) of the system includes an aperture (11) for receiving a bone screw for securing the system to an adjacent vertebra, wherein a diameter of the aperture is less than a diameter of a head of the bone screw (see Fig. 9 .
Claims 9, 10, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Istephanous in view of U.S. Patent Application Publication No. 2008/0215156 (Duggal).
Regarding claim 9, Istephanous discloses a vertebral disc repair apparatus (36), comprising: an artificial disc (42); a  plate (38) including: a concave opening (44) configured to receive the artificial disc, wherein the concave opening is between a first surface (39) and a second surface (see marked-up Fig. 4 above), wherein the first surface and the second surface extend to each outer edge of the plate (both the underneath surface 39 and the second, outer surface extend to the outer edges of the plate, see Figs. 3 and 4), and wherein the artificial disc is located between the first surface and the second surface of the plate and above the first surface of the plate (opening 44 receives the artificial disc 42 such that part of the disc is located above the 
	Istephanous appears to show the artificial disc being symmetrical (see Fig. 4).  Additionally, Duggal discloses a vertebral repair disc apparatus (see Figs 9 and 9A) including two plates (92/94) and an artificial disc (10/96), wherein the artificial disc can be symmetrical or asymmetrical depending on whether correction of a spinal deformity is necessary (see Duggal, paragraphs [0036], [0142], [0147], [0152]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the artificial disc of Istephanous be symmetrical as suggested by Duggal in order to repair a damaged vertebral disc that does not additionally require correction of a spinal deformity, such as scoliosis (see Duggal, paragraphs [0036], [0142], [0147], [0152]). 
Regarding claim 10, Istephanous discloses comprising a different plate (40) including: a different concave opening (46) configured to receive the artificial disc; a different aperture (28/29) extending through the different plate, wherein the different aperture is configured to receive a different bone screw (see paragraphs [0045], [0061], and Fig. 2); and the different bone screw (screw, see paragraph [0045]) is configured to couple the different plate to a different vertebra (bone screws in second plate 40 are configured to couple the plate to a vertebra below the apparatus while bone screw in 
Regarding claim 13, Istephanous discloses wherein the artificial disc is at least one of: an ovoid, spheroid, or ellipsoid (see paragraph [0059]).
Regarding claim 14, it is noted that the artificial disc of Istephanous appears to be substantially identical to the artificial disc claimed (see claims 9, 10, and 13 above), although produced by a different process.  Once the examiner provides a rational tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292- 33 (Fed. Cir. 1983).
Regarding claim 15, Istephanous discloses wherein the plate includes a coating that promotes bone growth (see paragraphs [0035], [0041], [0045], and [0080])
Regarding claims 16 and 17, Istephanous fails to disclose wherein the artificial disc is specific to a patient, and wherein a position of a maximum vertical height of the artificial disc is based on type of deformity.  However, Duggal discloses a vertebral repair disc apparatus (see Figs 9 and 9A) including two plates (92/94) and an artificial disc (10/96), wherein the artificial disc is specific to a patient (see paragraph [0135]), and wherein a position of a maximum vertical height of the artificial disc is based on type of deformity (see paragraphs [0133], [0137], [0152], e.g.).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the disc to have a position of a maximum vertical height that is .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Istephanous in view of Duggal, and further in view of U.S. Patent Application Publication No. 2018/0280156 (Dzioba).
Regarding claim 12, Istephanous fails to disclose wherein the artificial disc comprises high density polyethylene. However, Dzioba discloses a mobile cage system for restoring motion kinematics of the spine (100) comprising two end plates (110/120) and a nucleus (105) disposed between the two end plates, wherein the nucleus comprises high density polyethylene (see paragraphs [0019] and [0101]). It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the artificial disc of Istephanous comprise high density polyethylene as suggested by Dzioba as Dzioba suggests high density polyethylene is a suitable material for forming an artificial disc of a vertebral disc repair system (see Dzioba, paragraphs [0019] and [0101]). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Istephanous in view of Duggal, and further in view of U.S. Patent Application Publication No. 2019/0008651 (Doty).
Alternatively regarding claim 14, Doty discloses a motion preserving spinal total disc replacement apparatus (D1) comprising two endplates (100/600) and a nucleus (400) disposed between the two endplates, wherein the nucleus is 3D printed (see paragraph [0124]). It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the artificial disc of Istephanous be 3D printed as suggested by Doty in order to design the artificial disc to suit client requirements (see Doty, paragraph [0103]), and because such a modification merely involves applying a known, suitable technique for forming an artificial disc to a known, prior art artificial disc.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-10, 12-18, and 20 have been considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Shinn discloses a vertebral repair apparatus wherein fasteners (50/52) are disposed through plates (12/14) into vertebrae and an artificial disc (28) is retained between the plates by tabs (20) on one of the plates.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773